                        Case 1:16-cr-10320-PBS Document 618 Filed 05/21/19 Page 1 of 7

 AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                        Sheet 1




                                           United States District Court
                                                          District of Massachusetts
               UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                    V.


                          James W. Giannetta                                        Case Number: 1: 16 CR 10320                 - PBg - 2
                                                                                    USM Number; 02453-036

                                                                                     Joan M. Griffin
                                                                                    Defendant's Attorney
 THE DEFENDANT:

 (71 pleaded guilty to count(s)          1s, 7s, & 8s

 • pleaded nolo contendere to count(s)
   which was accepted by the court.
 • was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 Title & Section                    Nature of Offense                                                       Offense Ended             Count
21 use § 841(a)(1)                Conspiracy to Distribute and to Possess with Intent to                                         Is

                                  Distribute Methamphetamine
                                  Distribution of 50 Grams or More of Methamphetamine                                           7s
21 use § 841(a)(1)
18USC§ 1956(h)                    Conspiracy to Launder Monetary Instruments                                                    8s



        The defendantis sentenced as provided in pages 2 through                           of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 • The defendant has been found not guilty on count(s)
 • Count(s)                                                • is     • are dismissed on the motion ofthe United States.
          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
 ormailing address until all fines, restitution, costs, and special assessments imposed bythis judgment arefufly paid. Ifordered topay restitution,
 the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                            5/20/2019
                                                                           Date 0          n of Judgment



                                                                                                                         CO
                                                                          Signature of Judge

                                                                                    The Honorable Patti B. Saris
                                                                                    Chief Judge, U.S. District Court
                                                                           Name and Title of Judge


                                                                                               (V\a^ Ui , ?o 1 ^
                                                                           Date
                          Case 1:16-cr-10320-PBS Document 618 Filed 05/21/19 Page 2 of 7

AO 24SB (Rev.02/18) Judgment in Criminal Case
                     Sheet 2 — Imprisonment
                                                                                                        Judgment —Page     2   of
 DEFENDANT: James W. Giannetta
 CASE NUMBER:              1: 16 CR 10320              - PEfi - 2

                                                                IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:        167      months

     on Counts 1s, 7s & 8s all to be served concurrently with each other.




       0    The court makes the following recommendations to the Bureau of Prisons:

     FMC -      Deven's




       •    The defendantis remanded to the custody of the United States Marshal.

       •    The defendant shall surrender to the United States Marshal for this district:

            •   at                                 •     a.m.     •   p.m.     on
            •   as notified by the United States Marshal.

       •    The defendantshall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •   before 2 p.m. on

            •   as notified by the United States Marshal.

            •   as notified by the Probation or Pretrial Services Office.


                                                                      RETURN

 I have executed this judgment as follows:




            Defendantdelivered on                                                           to

 a                                                     , with a certified copy of this judgment.



                                                                                                      UNITED STATES MARSHAL



                                                                             By
                                                                                                   DEPUTY UNITED STATES MARSHAL
                        Case 1:16-cr-10320-PBS Document 618 Filed 05/21/19 Page 3 of 7

AO 245B (Rev. 02/18)   Judgment in u Criminal Case
                       Sheet 3 — Supervised Release
                                                                                                          Judgment—Page          of

DEFENDANT:             James W. Giannetta
CASE NUMBER:              1: 16 CR 10320              PBlS-2
                                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term ol":                               years

 5 YEARS TOTAL FOR THE TERM OF SUPERVISION.. .5 years on Counts 7s & 8s, and 3 Years on Count 1s all to be
 served concurrently with each other..




                                                      MANDATORY CONDITIONS

        You must not commit another federal, state or local crime.
        You must not unlawftilly possess a controlled substance.
        You must refrain from any unlawftil use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests there:ifier. as determined by the court.
               • The above dnig testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse, (dwvk ifuppHcahic}
4.       0 You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
5.       n You must comply with the requirements of the Se.x Offender Registration and Notification Act (34 U.S.C. § 20901, etseq.) as
            directed by the probation officer, the Bureau of Prisons, or any state se.x offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
         • You mustparticipate in an approved program for domcsiic violence, (check ifapplicable)


You must comply with the standard conditions that have been atlopted by this court as well as with any other conditions on the attached
page.
                     Case 1:16-cr-10320-PBS Document 618 Filed 05/21/19 Page 4 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page         3       of
DEFENDANT:           James W. Giannetta
CASE NUMBER:               1: 16 CR 10320             - PlEfi - 2

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (includingan organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructedme on the conditions specified by the court and has provided me with a written copy of this
judgmentcontaining theseconditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                     Case 1:16-cr-10320-PBS Document 618 Filed 05/21/19 Page 5 of 7
AO 24SB(Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                        Judgment—Page   of
DEFENDANT:                   W. Giannetta
CASE NUMBER: 1*                         10320 - PQS - 2   ^

                                        SPECIAL CONDITIONS OF SUPERVISION
   No special conditions imposed
                         Case 1:16-cr-10320-PBS Document 618 Filed 05/21/19 Page 6 of 7
AO 24SB (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet S — Criminal Monetary Penalties
                                                                                                               Judgment — Page             of

 DEFENDANT: James W. Giannetta
 CASE NUMBER:                1*       CR 10320           - PQjS - 2
                                                 CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                         Assessment                  JVTA Assessment*                      Fine                      Restitution
 TOTALS                $ 300.00



 •    The determination of restitution is deferred until                             An Amended Judgment in a Criminal Case(A0 245C) will be entered
      after such determination.


 •    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive anapproximately proportioned payment, unless specified
                                                                                                                       pecifie< otherwise in
      the priority orjder or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i),-all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                             Total Loss**                Restitution Ordered         Priority or Percentage




                                                                                                                                       *




 TOTALS                                                                                         0.00    $               0.00




 •     Restitution amount ordered pursuant to plea agreement $

 •     Thedefendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paidin full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the pajonent options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 •     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       •    the interest requirement is waived for the            •       fine   •     restitution.

       •    the interest requirement for the         •     fine       •     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                       Case 1:16-cr-10320-PBS Document 618 Filed 05/21/19 Page 7 of 7
AO 245B (Rev. 02/18)   Judgment     in   a   Criminal   Case
                       Sheet 6 — Schedule of Payments
                                                                                                               Judgment — Page ______ of
 DEFENDANT:            James W. Giannetta
 CASE NUMBER:               1: 16 CR 10320                  - PBfi - 2


                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     0     Lump sum payment of $           300.00                 dueimmediately, balance due

             •     not later than                                        ,or
             •     in accordance with •         C,      •      D,   •    E, or     •   F below; or

 B    •      Payment to begin immediately (may be combined with                  DC,         • D, or      • F below); or

 C    •      Payment inequal                            (e.g., weekly, monthly, quarterly) installments of $                      overa period of
                           (e.g., months oryears), to commence                          (e.g., 30or 60days) after the date of thisjudgment; or

 D    •      Payment inequal                            (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                           (e.g., months oryears), to commence                          (e.g., 30or 60days) after release from imprisonment to a
             term of supervision; or

 E     •      Payment during the term of supervised release will commence within                 (e.g., 30or 60days) after release from
              imprisonment. The court will set the payment plan basedon an assessment of the defendant's ability to pay at that time; or

 F     •      Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthisJudgment imposes imprisonment, payment ofcriminal monetary penalties isdue during
 the period of imprisonment. All criminal monetary penalties, except those payments matie through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 •     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 •     The defendant shall pay the cost of prosecution.

 •     The defendant shall pay the following court cost(s):

 SZl The defendant shall forfeit the defendant's interest in the following property to the United States:
           See Order of Forfeiture for details.


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) communityrestitution, (7) JVTA assessment, (8) penalties,and (9) costs, includingcost of prosecution and court costs.
